Case 18-12477-KG Doc 145 Filed 12/13/18 Page 1 of 49

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter ll

In re:
Case No. 18-12477 (KG)

DIXIE ELECTRIC, LLC, e_t a_l.,l
(Jointly Administered)
Debtors.

 

Ref. Docket Nos. 16, 18, 51, 114 & 127

 

FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER
APPROVING (I) THE ADEQUACY OF THE DISCLOSURE STATEMENT,
(II) PREPETITION SOLICITATION PROCEDURES, AND (III) CONFIRMATION OF
THE JOINT PRE-PACKAGED PLAN OF REORGANIZATION

Recitals

A. On October 31, 2018 (the “Launch Date”), DiXie Electric, LLC and its affiliated

debtors and debtors in possession in the above-captioned cases (collectively, the “_D_ello_r_s”)

` commenced a prepetition solicitation (the “Solicitation”) of votes to accept or reject the Joz`nt
Pre-Packaged Plan of Reorganization of Dixie Electric, LLC and Its Debtor Ajjfilz'ates [Docket
No. 16] (the “Original Plan”). Specifically, on the Launch Date, the Debtors caused Prime Clerk
LLC (the “Voting Agent”) to commence service of (i) the Disclosure Statement for Joint Pre-
Packaged Plan of Reorganization of Dixie Electric, LLC and Its Debtor Ajj'z`liates, dated October
31, 2018 [Docket No. 18] (the “Disclosure Statement”) and all exhibits thereto, including, among

others, the Original Plan;2 (ii) ballots (the “Ballots”) to Holders of Claims in the Voting Classes

 

The Debtors in these chapter ll cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: FR Dixie Holdings Corp. (4205), FR Dixie Acquisition Corp. (6859),
FR Dixie Acquisition Sub Corp. (6379), Dixie Electric, LLC (3176), Monahans Electric, Inc. (2307), K&S
Electric, Inc. (8960), L&K Electric, LLC (3297), Patriot Automation & Control, LLC (7466), Epic
Integrated Services, LLC (5274), Action Electric Holdings, Inc. (4496), Action Electric, Inc. (0227), Mac
Supply, Inc. Electrical Contractors (6230), and Wel]keeper, Inc. (4522). The mailing address for each
Debtor is 1155 Dairy Ashford Rd, Suite 450, Houston, TX 77079.

As used herein, the term “Plan” shall mean the Original Plan and the Amended Plan (as defined below), as
applicable All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in
the Plan.

01 :23948084.4

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 2 of 49

(as defined below); and (iii) a pre-addressed, postage paid return envelope ((i)-(iii) collectively,
the “Solicitation Materials”) on the Holders of` the Secured Loan Claims and the Holders of
Unsecured Loan Claims (each as defined below), all as more fully described on Exhibits E and
Exhibit F to the A]Yidavit of Servz'ce of Solicitation Materials [Docket No. 44].

B. The Solicitation Materials were distributed to each person or entity (or to its
applicable nominee) that was a holder of` record as of October 29, 2018 of Claims against (i) any
of` the Debtors related to, arising out of`, or in connection with that certain Credit Agreement,
dated as of December 18, 2013 (as amended, supplemented or otherwise modified f`rom time to

time, the “Prepetition Secured Credit Agreement”), by and among FR Dixie Acquisition Corp.

 

(the “Borrower”), FR Dixie Holdings Corp. (“M”), the Guarantors (as defined therein) from
time to time party thereto, Wihnington Trust, National Association, as successor administrative
and collateral agent (the “Prep_etition Agent”) and the lenders from time to time party thereto (the
“Prepetition Secured Lenders”) (the claims arising thereunder and any of the other Prepetition
Secured Loan Documents, the “Secured Loan Claims”) (Class l); or (ii) the Borrower related to,
arising out of, or in connection with that certain Loan Agreement dated as of October 13, 2017
(as may be amended, supplemented or otherwise modified from time to time, the “Prepetition

Unsecured Loan Agreement”) between the FR Dixie Parent LP (the “Prepetition Unsecured

 

L§n_d_§;”) and the Borrower (the Claims arising thereunder, the “Unsecured Loan Claims”) (Class
4). Classes 1 and 4 are the “Voting Classes”. The Debtors established November 20, 2018 at
5 :00 p.m., prevailing Eastern time, as the deadline by which Holders of Claims in the Voting
Classes were required to have returned their completed Ballots to the Voting Agent.

C. The Debtors did not solicit votes to accept or reject the Plan from Holders of

Claims or Equity Interests classified in Classes 2, 3, 5, 6 and 7, each of which was deemed under

01 123948084.4

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 3 of 49

the Plan either to have accepted or rejected the Plan pursuant to sections 1126(f`) or (g), as
applicable, of title ll of the United States Code, ll U.S.C. §§ 101-1532 (as amended, the
“Bankruptcy Code”).

D. On November 2, 2018 (the “Petition Date”), the Debtors filed voluntary petitions
for relief under chapter ll of` the Bankruptcy Code and commenced these chapter 11 cases
(collectively, the “Chapter ll Cases”).

E. On November 5, 2018, this Court entered its Order (I) Scheduling Combined
Hearing on Adequacy of Disclosure Statement and Confl`r)nation of Pre-Packaged Plan,'
(II) Fixing Deadline to Object to Disclosure Statement and Pre-Packaged Plan,' (III) Approving
Prepea'tion Solicitation Procedures and Form and Manner of Notice of Commencement,
Combined Hearing and Objection Deadline; (IV) Approvz`ng Notice and Objectz`on Procedares
for the Assu)nption or Rejection of Executory Contracts and Unexpz'red Leases,'
(V) Condz'tz'onally (A) Direcn'ng the United States Trustee Not to Convene Sectz`on 341 (a)
Meeting of Creditors and (B) Waiving Requirement of F iling Statements of F inancial Affairs and
Schedules of Assets and Liabilities; and (VI) Granting Related Relz`ef [Docket No. 51] (the
“Scheduling Order”). In the Scheduling Order, the Court established (i) December 6, 2018 at
4:00 p.m. as the deadline by which objections to the Disclosure Statement or Plan were to be
filed (the “Ob]`ection Deadline”) and (ii) December 13, 2018 at 10:30 a.m. as the date and time
f`or the combined hearing (the “Combined Hearing”) to consider approval of the Disclosure
Statement, the Solicitation and the solicitation procedures described in the motion with respect to
the Scheduling Order [Docket No. 10], including the Ballots (the “Solicitation Procedures”), and

confirmation of the Plan. In accordance with the Scheduling Order, the Debtors were required to

01 :23948084.4

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 4 of 49

serve and publish a notice (the “I\Lice”) of, among other things, (i) the Combined Hearing,
(ii) the Obj ection Deadline, and (iii) the Solicitation Procedures.

F. The Plan is the result of extensive good-faith, arm’s-length negotiations among
the Debtors, the Prepetition Agent, the ad hoc group of Prepetition Secured Creditors (the “/_X<_i
Hoc Group”) holding more than 67% in outstanding principal amount of the Secured Loan
Claims (in such capacities, the “Consenting Prepetition Secured Lenders”), the Prepetition
Unsecured Lender, the DIP Lenders and the Holder of the existing Equity Interests in Parent (the
“Consenting Equitvholder”) that were memorialized in the Restructuring Support Agreement,
dated as of October 26, 2018 (together with all exhibits, attachments, and amendments thereto,
and as amended, supplemented or otherwise modified from time to time, the “Restructuring
Support Agreement”). Pursuant to the Restructuring Support Agreement, a substantial majority
of` the Debtors’ largest creditor constituency by principal amount of claims held_the Prepetition
Secured Lenders_agreed to support the Plan and the restructuring contemplated thereunder,
including by agreeing to allocate a portion of` the New Common Stock to the Holder of
Unsecured Loan Claims and allowing General Unsecured Claims to ride through unimpaired.

G. As evidenced by Affidavits of` Service and Affidavit of` Publication filed in the
Chapter ll Cases (together, the “Combined Hearing Notice Affidavits”),3 in accordance with the
terms of the Scheduling Order, the Debtors (i) served the Notice upon all of the Debtors’ known
creditors (or nominees therefor), equity interest holders, the Of`fice of the United States Trustee
(the “U.S. Trustee”), all parties requesting notice under Rule 2002 of the Federal Rules of

Bankruptcy Procedure (the “ ankruptcy Rules”), and certain other parties in interest, including

 

3 The Combined Hearing Notice Affidavits include: (i) Ajj”ldavit of Publication in T he New York Times,
November 7, 2018 [Docket No. 63]; (ii) A]j(z`davit of Service, November 9, 2018 [Docket No. 68];
(iii) Supplemental Ajj”zdavit of Service, November 27, 2018 [Docket No. 96]; (iv) Supplemental Ale`davit of
Service, December 3, 2018 [Docket No. 111]; (v) Supplemental Ajjidavit of Service, December 3, 2018
[Docket No. 112]; and (vi) Supplemental Ajj'idavit of Service, December 7, 2018 [Docket No. 123].

01 :23948084.4

4

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 5 of 49

counterparties to executory contracts as required by the Scheduling Order and (ii) caused notice
of the Combined Hearing and Objection Deadline to be published in the national edition of T he
New York Tz`mes on November 7, 2018.

H. On December 3, 2018, the Debtors filed the Plan Supplement to the Joz`nt Pre-
Packaged Plan of Reorganization of Dixie Electric, LLC and Its Debtor A]j'iliates [Docket
No. 114] containing the following documents: (i) New Governance Documents, (ii) the MIP and
related documents, (iii) the Description of Restructuring Transactions, (iv) the Schedule of
Rej ected Contracts, (v) the Schedule of Assumed Contracts and Proposed Cure Amounts, (vi) the
List of Closing Cases, and (vii) all exhibits, attachments, supplements, annexes, schedules, and
ancillary documents related to each of the foregoing. On December 12, 2018, the Debtors filed
the Amended Plan Supple)nent to the Joint Pre-Packaged Plan of Reorganization of Dixie
Electric, LLC and Its Debtor Ajj’l`liates [Docket No. 137], which included: amended forms of
certain of the New Governance Documents, an amended List of Closing Cases and the members
of the New Board and members, managers, general partners and directors, as applicable, of each
of the other Reorganized Debtors and the officers of the Reorganized Debtors (the plan
supplement at Docket No. 114, as supplemented and amended by Docket No. 137, the “Bn
Supplement”).

I. In the Declaration of Craig Johnson of Prime Clerk LLC Regarding Solicitatz'on
of Votes and Tabulation ofBallots Cast on the Jol`nt Pre-Packaged Plan of Reorganization of
Dixie Electrz'c, LLC and Its Debtor Ajj‘l`liates, dated November 29, 2018 (the “M
Declaration”), the Voting Agent certified the results of the Solicitation and confirmed that the

Solicitation was carried out in accordance with the Solicitation Procedures [Docket No. 99]. As

01 :23948084.4

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 6 of 49

further described below, the Voting Declaration provides that, among other things, 100% of
Holders of Claims that voted on the Plan voted to approve the Plan.

J. On December ll, 2018, the Debtors filed the Amended Joint Pre-Packaged Plan
of Reorganization of Dixie Electric, LLC and IIS Debtor Affl`liates [Docket No. 127] (the
“Amended Plan”). On December 11, 2018, the Debtors filed a proposed form of this
confirmation order (this “Confirmation Order”) and the Debtors’ Memorandum of Law in
Support of an Order Approving (1) the Adequacy of the Disclosure Statement (11) Prepetition
Solicitation Procedures, and (111) Confirmation of the Joz'nt Pre-Packaged Plan of
Reorganization [Docket No. 129] (the “Confirmation Memorandum”).

K. On December ll, 2018, the Debtors filed the Declaration of Donald Barnes, 111 in
Support of the Mernorandum of Law in Support of an Order Approving (I) the Adequacy of the
Disclosure Statement (11) Prepetition Solicitation Procedures, and (111) Conflrmatz'on of the
Joint Pre-Packaged Plan of Reorganization [Docket No. 133] (the “Confirmation Declaration”).

L. On December ll, 2018, the Debtors filed the Declaratz`on of Peter Laurinaz`tis in
Support of the Memorandum ofLaw in Support of an Order Approving (1) the Adequacy of the
Disclosure Statement (11) Prepetition Soll'citation Procedures, and (111) Confirmation of the
Jol`nt Pre-Packaged Plan ofReorganization [Docket No. 132] (the “PJT Declaration,” together
With the Confirmation Memorandum, the Confirmation Declaration and the proposed

Confirmation Order, the “Confirmation Submissions”).

 

M. At the Combined Hearing, this Court considered the Confirmation Submissions
and heard the arguments of counsel supporting confirmation of the Plan and approval of the

Disclosure Statement, the Solicitation and the Solicitation Procedures, including the Ballots.

01 :23948084.4

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 7 of 49

WHEREFORE, this Court, having reviewed the Solicitation Materials, the Original Plan,
the Amended Plan, the Plan Supplement, the Solicitation Procedures, the Voting Declaration and
the Confirmation Submissions; having held the Combined Hearing to consider the approval of
the adequacy of the information contained in the Disclosure Statement, approval of the
Solicitation and the Solicitation Procedures, including the Ballots, and confirmation of the Plan;
having considered all evidence submitted or presented at the Combined Hearing; having found
that the legal and factual bases set forth in the Confirmation Submissions and the Voting
Declaration and presented at the Combined Hearing establish just cause for the relief granted
herein; and having considered any and all objections to the Plan and its confirmation, the
Disclosure Statement, the Solicitation and the Solicitation Procedures, and all such objections
being consensually resolved or withdrawn, or overruled on the merits; and after due deliberation
thereon and good cause appearing therefor, this Court hereby makes and issues the following
Findings of Fact and Conclusions of Law:

Findings of Fact and Conclusions of Law

IT IS HEREBY FOUND AND DETERMINED THAT:

l. Findings and Conclusions. The findings and conclusions set forth herein, in the

 

recitals, and in the record of the Combined Hearing constitute the Court’s findings of fact and
conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made
applicable herein by Bankruptcy Rules 7052 and 9014. To the extent any of the following
findings of fact constitute conclusions of law, or vice versa, they are adopted as such.

2. .lurisdiction; Venue; Core Proceeding (28 U.S.C. 83157, l334(a), 1408 and
M. This Court has jurisdiction over this proceeding and the parties and property affected

hereby pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware dated February 29, 2012.
7

01:23948084.4

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 8 of 49

Confirmation of the Plan is a core proceeding under 28 U.S.C. § 157(b)(2), and this Court has
jurisdiction to approve the adequacy of information contained in the Disclosure Statement and
the Solicitation Procedures and to determine whether the Plan complies with the applicable
provisions of the Bankruptcy Code and should be confirmed Venue is proper before this Court
pursuant to 28 U.S.C. §§ 1408 and 1409. Venue in the District of Delaware was proper as of the
Petition Date and continues to be proper.

3. Chapter 11 Petitions and Joint Administration of Cases. On the Petition Date,
each Debtor commenced a Chapter 11 Case. The Debtors are authorized to continue to operate
their businesses and manage their properties as debtors in possession pursuant to sections
1107(a) and 1108 of the Bankruptcy Code. In accordance with the Order Directing Joint
Ad)nz`nistratz'on of Related Chapter 11 Cases [Docket No. 28], the Chapter ll Cases have been
consolidated for procedural purposes only and are being jointly administered pursuant to
Bankruptcy Rule 1015(b).

4. Judicial Notice. This Court takes judicial notice of all orders entered, and all
evidence and arguments made, proffered or adduced at, the hearings held before this Court
during the pendency of the Chapter 11 Cases.

5. Ob]'ections Overruled. All parties have had a full and fair opportunity to be heard
on all issues raised by objections to confirmation of the Plan. All unresolved objections,
statements, informal objections, and reservations of rights, if any, related to the Solicitation, the
Solicitation Procedures, the Disclosure Statement, or the confirmation of the Plan, are
OVERRULED on the merits.

6. Adequacy of the Solicitation Procedures and Adequacv of the Information

Contained in the Disclosure Statement (11 U.S.C. §§ 1125, 1126(b)). Sections 1125(g) and

01 :23948084.4

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 9 of 49

1126(b) of the Bankruptcy Code apply to the solicitation of acceptances and rejections of the
Plan prior to the commencement of the Chapter 11 Cases. The Disclosure Statement contains
“adequate information” as such term is defined in section 1125 of the Bankruptcy Code, thereby
satisfying sections 1125 and 1126(b) of the Bankruptcy Code. Votes for acceptance and
rejection of the Plan were solicited in good faith and the Solicitation complied with sections
1125 and 1126 of the Bankruptcy Code, Bankruptcy Rules 3017 and 3018, the Disclosure
Statement, all other applicable provisions of the Bankruptcy Code and all other applicable rules,
laws and regulations, including any applicable non-bankruptcy law. Accordingly, the Debtors,
the Debtors on and after the Effective Date (as defined below) (the “Reorganized Debtors”), the
Consenting Prepetition Secured Lenders, the Prepetition Unsecured Lender, the Consenting
Equityholder, the Prepetition Agent, the DIP Lenders and the DIP Agent and any and all
affiliates, members, managers, general partners, shareholders, partners, directors, officers,
employees, attorneys and advisors of the foregoing are entitled to the protection of section
1125(e) of the Bankruptcy Code, solely to the extent provided in section 1125(e) of the
Bankruptcy Code.

7. Transmittal and Mailing of Materials, Notice. As evidenced by the Combined

 

Hearing Notice Affidavits, the Voting Declaration, and the other affidavits of service, mailing,
and publication filed With this Court prior to the Combined Hearing (collectively, the “NLice
Affidavits”),4 the transmittal and service of the Plan, the Disclosure Statement, the Ballots, and
notice of the Combined Hearing were adequate and sufficient under the circumstances, and all
parties have been given due, proper, timely, and adequate notice, and an opportunity to appear

and be heard with respect thereto. The Notice Affidavits informed Holders of Claims, Holders

 

4 The Notice Affidavits, other than the Combined Hearing Notice Affidavits, are located at Docket Nos. 44,
45, 75, 79, 87, 95,98,104,121&136.

01 :23948084.4

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 10 of 49

of Equity lnterests and other parties in interest that the Combined Hearing could be adjourned
and informed them of how to access the electronic website maintained by the Voting Agent to
obtain up-to-date information regarding the scheduling of the Combined Hearing. Holders of
Claims and Equity lnterests also had the ability to request that they be placed on the list of
parties receiving notice pursuant to Bankruptcy Rule 2002. Accordingly, due and proper notice
has been given with respect to the Combined Hearing and the deadlines and procedures for filing
objections to the Disclosure Statement and confirmation of the Plan complied with the
Scheduling Order, the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules of
Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of
Delaware (the “Local Rules”).

8. Plan Modification. As set forth in the A]j‘z`davit of Service of Robert J. Rubel,
dated December 12, 2018 [Docket No. 136], on December 11, 2018, notice of the Amended Plan
and a redline comparison of the Amended Plan to the Original Plan were served on the Debtors’
2002 Service List. Adequate and sufficient notice of the modifications to the Original Plan has
been given, no other further notice, or re-solicitation of votes on the Plan, including the
amendments set forth in the Amended Plan, is required, the modifications to the Amended Plan
do not materially adversely affect the treatment of any Claim against or Equity lnterest in any of
the Debtors under the Plan. The votes cast to accept the Original Plan are deemed to have been
cast with respect to the Amended Plan.

9. Burden of Proof. The Debtors, as proponents of the Plan, have met their burden
of proving the elements of sections 1129(a) and (b) of the Bankruptcy Code by a preponderance

of the evidence.

01 :23948084.4

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 11 of 49

10. Plan Compliance with the Applicable Provisions of the Bankruptcy Code

111 U.S.C. § 1129ga)g1)). As set forth below, the Plan complies with the applicable provisions of

the Bankruptcy Code, thereby satisfying section 1129(a)(1) of the Bankruptcy Code:

01 :23948084.4

(a) Proper Classification of Claims and Equity lnterests (11 U.S.C. §§ 1122
and 1123ga)g1)1. The Plan designates seven (7) Classes of Claims or Equity lnterests,
aside from Claims that need not be classified, including Claims against any Debtor for
payment of an administrative expense of a kind specified in section 503(b)(1) of the
Bankruptcy Code and entitled to priority under section 507(a)(2) of the Bankruptcy Code
(collectively, “Administrative Claims”), all Claims arising under the senior secured
superpriority debtor-in-possession term loan credit facility (such facility, the “QI£
FLility” and such Claims, the “DIP Claims”) and all Claims against any Debtor of the
kind specified in section 507(a)(8) of the Bankruptcy Code (“Priority Tax Claims”). The
Claims or Equity lnterests placed in each Class are substantially similar to other Claims
or Equity lnterests, as the case may be, in such Class. Valid business, factual and legal
reasons exist for separately classifying the various Classes of Claims and Equity lnterests
created under the Plan, and such Classes do not unfairly discriminate between or among
Holders of Claims or Equity Interests. The classification is reasonable and necessary to
implement the Plan and is proper under the Bankruptcy Code. Thus, the Plan satisfies
sections 1122 and 1123(a)(1) of the Bankruptcy Code.

(b) Specification of Unimpaired Classes (11 U.S.C. § 1123( a)(2)). The Plan
specifies that Classes 2, 3, 5 and 6 are Unimpaired within the meaning of section 1124 of

the Bankruptcy Code, thereby satisfying section 1123(a)(2) of the Bankruptcy Code.

ll

 

 

01 :23948084.4

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 12 of 49

(c) Specification of Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)).
The Plan designates each of Classes 1, 4 and 7 as Impaired within the meaning of section
1124 of the Bankruptcy Code and specifies the treatment of Claims and Equity lnterests
in those Classes, thereby satisfying section 1123(a)(3) of the Bankruptcy Code.

(d) No Discrimination (11 U.S.C. § 1123(a)(4)). The Plan provides for the
same treatment by the Debtors for each Claim or Equity Interest in a particular Class,
unless a Holder of a particular Claim or Equity lnterest has agreed to less favorable
treatment, which satisfies section 1123(a)(4) of the Bankruptcy Code.

(e) Implementation of Plan (11 U.S.C. § 1123(a)(5)). The Plan and the Plan
Supplement provide adequate and proper means for implementation of the Plan, thereby
satisfying section 1123 (a)(5) of the Bankruptcy Code, including (i) the continued
corporate existence of the Reorganized Debtors other than the Dissolving Debtors and as
otherwise set forth in the Description of Restructuring Transactions, (ii) all actions set
forth in Article V of the Plan, (iii) the funding of the Plan, (iv) the cancellation of certain
securities and agreements, (v) the cancellation of certain existing Liens and security
interests, (vi) the composition of the New Board and officers of the Reorganized Debtors,
(vii) the assumption of Executory Contracts and Unexpired Leases, (viii) the
authorization, issuance, and delivery of New Common Stock, (ix) the entry into the New
Governance Documents, including the Stockholders Agreement and the Registration
Rights Agreement, (x) the entry into the New First Lien Credit Agreement and the other
New First Lien Facility Documents, (xi) the Description of Restructuring Transactions

and the implementation thereof and (xii) the taking of all necessary and appropriate

12

 

 

01:23948084.4

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 13 of 49

actions by the Debtors or Reorganized Debtors, as applicable, to effectuate the
transactions under and in connection with the Plan.

(f) Charter Provisions (11 U.S.C. § 1123(a)(6)). In accordance with section
1123(a)(6) of the Bankruptcy Code, the applicable New Governance Documents contain
provisions prohibiting the issuance of non-voting equity securities (see, e.g., [Docket No.
114, Exhibit A-l]), thereby satisfying section 1123(a)(6) of the Bankruptcy Code. Af`ter
the effective date of the Plan (the “Effective Date”), the Reorganized Debtors may amend
and restate their respective certificates of incorporation, certificates of formation, limited
liability company agreements, operating agreements and bylaws, or other applicable
organizational documents, as permitted by applicable law and pursuant to the terms
contained therein.

(g) Selection of Officers and Directors (11 U.S.C. § 1123(a)(7)). Article V.C.
of the Plan provides that on the Effective Date, the New Board shall consist of five
members, four of whom shall be selected by the Ad Hoc Group and one of whom shall be
the chief executive officer of the Reorganized Debtors, in accordance with the New
Governance Documents. Any subsequent members of the New Board shall be elected,
classified, and composed in a manner consistent with the New Governance Documents
and applicable non-bankruptcy law. The provisions of the Plan for the selection of
directors and officers are consistent with the interests of creditors, the new equity security
holders and public policy. The Debtors have identified the directors and officers of each
Reorganized Debtor in the Plan Supplement or otherwise prior to the Combined Hearing.
Consequently, the requirements of section 1123(a)(7) of the Bankruptcy Code have been

met.

13

 

 

01 :23948084.4

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 14 of 49

(h) Impairment/Unimr)airment (11 U.S.C. § 1123(b)(1)). In accordance with
section 1123(b)(1) of the Bankruptcy Code, Article Ill of the Plan impairs or leaves
unimpaired, as the case may be, each Class of Claims and Equity lnterests.

(i) Assumption and Reiection of Executory Contracts and Unexpired Leases

(11 U.S.C. § 1123(b)(2)). Article VI of the Plan addresses the assumption and rejection

 

of Executory Contracts and Unexpired Leases, and meets the requirements of section
365(b) of the Bankruptcy Code. Article VI.A of the Plan provides that, as of the
Effective Date, the Debtors shall assume each Executory Contract and Unexpired Lease
to which any of them are a party, including those Executory Contracts and Unexpired
Leases set forth on Schedule l to the Plan, unless such Executory Contract or Unexpired
Lease: (l) was assumed or rejected previously by the Debtors; (2) expired or terminated
pursuant to its own terms before the Effective Date; (3) is the subject of a motion to reject
filed on or before the Effective Date; (4) is otherwise identified in the Plan Supplement as
an Executory Contract or Unexpired Lease to be rejected before the Effective Date; or
(5) is to be rejected pursuant to the terms of the Plan. The Debtors have filed and served
the Notice of Filing of List of Assumed Executory Contracts and Unexpired Leases in
Connection with the Joint Pre-Packaged Plan of Reorganizal‘ion of Dixie Eleclrl`c, LLC
and lrs Debtor A]j‘iliates [Docket No. 113] (the “Cure Notice”) on applicable parties to
Executory Contracts or Unexpired Leases to be assumed, as set forth in the affidavit of
service for the Cure Notice [Docket Nos. 111 and 112]. The Plan and the Plan
Supplement provide that no Executory Contracts and Unexpired Leases shall be rejected.

All objections to the Debtors’ assumption of Executory Contracts and Unexpired Leases,

14

 

 

01 :23948084.4

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 15 of 49

or the proposed Cure amounts, contained in the Cure Notice have been withdrawn or
otherwise resolved.

(i) Settlement and Preservation of Claims and Causes of Action (11 U.S.C.
§ 1123§b)g3)[. The Plan is consistent with Bankruptcy Code section ll23(b)(3). In
consideration of the distributions, settlements, and other benefits provided under the Plan,
the provisions of the Plan constitute a good-faith compromise of all Claims, Equity
Interests, and controversies relating to the contractual, legal, and subordination rights that
a Holder of a Claim or Equity Interest may have with respect to any Allowed Claim or
Equity Interest, or any distribution to be made on account of such Allowed Claim or
Equity Interest. The compromise and settlement of such Claims, Equity lnterests and
controversies embodied in the Plan is in the best interest of the Debtors, the Estates, the
Reorganized Debtors and all Holders of Claims and Equity Interests, and are fair,
equitable, and reasonable. The provisions regarding the preservation of Causes of Action
in the Plan are appropriate, fair, equitable, and reasonable, and are in the best interest of
the Debtors, the Estates, the Reorganized Debtors and Holders of Claims and Equity
Interests.

(k) Modification of Rights (11 U.S.C. § 1123(b)(5)). In accordance with
section 1123(b)(5) of the Bankruptcy Code, Article III of the Plan modifies or leaves
unaffected, as the case may be, the rights of certain Holders of Claims or Equity Interests.

(l) Additional Plan Provisions (11 U.S.C. § 1123(b)(6)). In accordance with
section 1123(b)(6) of the Bankruptcy Code, the Plan includes additional appropriate

provisions that are not inconsistent with applicable provisions of the Bankruptcy Code.

15

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 16 of 49

(m) Cure of Defaults (11 U.S.C. §1123(d). In accordance with section

 

1123(d) of the Bankruptcy Code, Article VI of the Plan provides for the satisfaction of
any Cure amounts associated with Executory Contracts or Unexpired Leases to be
assumed pursuant to the Plan in accordance with section 365(b) of the Bankruptcy Code.
The Cure amount associated with each Executory Contract or Unexpired Lease assumed
pursuant to the Plan and this Confirmation Order shall be $0 except as otherwise set forth
on the Schedule of Proposed Cure Amounts [Docket No. 114, Exhibits E-l and E-2] or as
otherwise set forth herein. As described above, the Debtors timely filed and served their
Schedule of Proposed Cure Amounts, and any timely objections to the proposed Cure
amounts have been withdrawn or otherwise resolved.

11. Debtors’ Compliance with the Applicable Provisions of the Bankruptcy Code

(11U.S.C. §1129(a)(2)). The Debtors have complied in good faith with the applicable

 

provisions of the Bankruptcy Code, thereby satisfying section 1129(a)(2) of the Bankruptcy
Code. Specifically: (i) the Debtors are eligible to be debtors under section 109 of the Bankruptcy
Code and are proper proponents of the Plan under section 1121(a) of the Bankruptcy Code;
(ii) the Debtors have complied with the applicable provisions of the Bankruptcy Code, except as
otherwise provided or permitted by orders of this Court; and (iii) the Debtors have complied with
the applicable provisions of the Bankruptcy Code, including sections 1125 and 1126(b), the
Bankruptcy Rules, the Local Rules and applicable non-bankruptcy rules and regulations and the
Scheduling Order in transmitting the Solicitation Materials and in soliciting and tabulating votes
to accept or reject the Plan. The Debtors complied with applicable provisions of the Bankruptcy
Code in transmitting Combined Hearing notices and otherwise satisfied section 1129(a)(2) of the

Bankruptcy Code.

01 :23948084.4

16

 

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 17 of 49

12. Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)). The Debtors have
proposed the Plan in good faith and not by any means forbidden by law, thereby satisfying
section 1129(a)(3) of the Bankruptcy Code. The Plan is the culmination of lengthy and
significant good-faith, arm’s-length negotiations among the Debtors and their key constituents
and is proposed with the legitimate purposes of substantially deleveraging the Debtors’ capital
structure and expeditiously making the distributions provided for in the Plan.

13. Pavments for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)). Except as
otherwise provided or permitted by the Plan, or orders of this Court, any payment made or to be
made by the Debtors for services or for costs and expenses in or in connection with the
Chapter 11 Cases, or in connection with the Plan and incident to the Chapter ll Cases, has been
approved by, or is subject to the approval of, this Court as reasonable, thereby satisfying
section 1129(a)(4) of the Bankruptcy Code.

14. DirectorsJ Officers and Insiders (ll U.S.C. § 1129(a)(5)). The Debtors have
complied with section 1129(a)(5) of the Bankruptcy Code. The identity and affiliations of the
persons proposed to serve as the initial directors and officers of the Reorganized Debtors after
confirmation of the Plan have been fully disclosed, and the appointment to, or the continuation
in, such offices of such persons is consistent with the interests of the Debtors’ creditors and
equity security holders and with public policy. The identity of any insider that will be employed
or retained by the Reorganized Debtors and the nature of such insider’s compensation also have
been fully disclosed.

15. No Rate Changes (11 U.S.C. § 1129(a)(6)). The Plan does not provide for any
change in rates subject to governmental regulation. Thus, section 1129(a)(6) of the Bankruptcy

Code is not applicable in the Chapter 11 Cases.

01 ;23948084.4
17

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 18 of 49

16. Best lnterests of Creditors Test (11 U.S.C. § 1129(a)(7)). The Plan satisfies
section 1129(a)(7) of the Bankruptcy Code. The liquidation analysis set forth on Exhibit F of the
Disclosure Statement and other evidence proffered or adduced in the Confirmation Declaration
and the PJT Declaration and at the Combined Hearing: (i) are persuasive and credible; (ii) have
not been controverted by other evidence or challenged; and (iii) establish that each Holder of a
Claim or Equity lnterest in an Impaired Class either has accepted the Plan or will receive or
retain under the Plan, on account of such Claim or Equity Interest, property of a value, as of the
Effective Date of the Plan, that is not less than the amount that it would receive if the Debtors
were liquidated under chapter 7 of the Bankruptcy Code.

17. Acceptance or Reiection bv Certain Classes (11 U.S.C. § 1129(a)(8)). Holders of
Claims in the Voting Classes were the only Holders of Claims entitled to vote to accept or reject
the Plan pursuant to the provisions of the Bankruptcy Code. Holders of Claims in Classes 1 and
4 have accepted the Plan pursuant to section 1126(c) of the Bankruptcy Code. Holders of Claims
and Equity lnterests in Classes 2, 3, 5 and 6 are deemed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code. Holders of Existing Parent lnterests in Class 7 are
conclusively deemed to have rejected the Plan (the “Deemed Reiecting Class”). The Plan,
therefore, does not satisfy section 1129(a)(8) of the Bankruptcy Code. Notwithstanding the lack
of compliance with section 1129(a)(8) of the Bankruptcy Code with respect to the Deemed
Rejecting Class, the Plan is confirrnable because, as set forth below, it satisfies sections
1129(b)(1) and (b)(2)(C)(ii) of the Bankruptcy Code with respect to such Class. As set forth in
the Voting Declaration, the percentages of Holders of Claims in Classes entitled to vote on the

Plan that voted to accept or reject the Plan are as follows:

01 :23948084.4

18

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 19 of 49

 

 

 

 

 

 

 

 

Plan Class Amount Accepting Amount Rejecting Number Accepting Number Rejecting
Plan Plan Plan Plan
(% of Amount (% of Amount (% of Number (% of Number
Voted) Voted) Voted) Voted)
CLASS 1 $282,875,278.44 $0.00 46 0
(100.00%) (0.00%) (100.00%) (0.00%)
CLASS 4 $8,000,000.00 $0.00 1 0
(100.00%) (0.00%) (100.00%) (0.00%)

 

 

18. Treatment of Priority Claims (11 U.S.C. § 1129(a)(9)). Article ll of the Plan
provides for the treatment of Administrative Claims, DIP Claims and Priority Tax Claims and
other claims afforded specific treatment under section 1129(a)(9) of the Bankruptcy Code that
satisfies the requirements of section 1129(a)(9) of the Bankruptcy Code.

19. Acceptance of At Least One Impaired Class (11 U.S.C. § 1129(a)(10)). As set
forth in the Voting Declaration, Holders of Claims in Class 1, which is Impaired under the Plan,
have voted to accept the Plan in requisite numbers and amounts without including any
acceptance of the Plan by any insider. Thus, the Plan satisfies section 1129(a)(10) of the

Bankruptcy Code.

20. Feasibilitv (11 U.S.C. § 1129(a)(11)). The Plan is feasible within the meaning of

 

section 1129(a)(11) of the Bankruptcy Code. The evidence submitted regarding feasibility,
including the financial projections included in the Disclosure Statement and the other evidence
supporting confirmation of the Plan proffered or adduced by the Debtors at, or prior to, or in the
Confirmation Declaration and filed in connection with, the Combined Hearing (i) was
reasonable, persuasive, accurate and credible; (ii) has not been controverted by other evidence;
(iii) utilizes reasonable and appropriate methodologies and assumptions; (iv) establishes that the
Reorganized Debtors will have sufficient funds available to meet obligations under the Plan; and

(v) establishes that confirmation of the Plan is not likely to be followed by a liquidation or need

for a further financial reorganization of the Reorganized Debtors. Accordingly, the Debtors have

01 ;23948084.4

19

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 20 of 49

established a reasonable assurance of the Plan’s prospect for success. Furthermore, the financing
and other transactions contemplated under the Plan will enable the Debtors to continue their
current operations and will eliminate all of` their prepetition long-term debt. By eliminating the
burden of servicing their existing long-term debt, the Debtors will be better positioned to
increase profits, service debt obligations under the New First Lien Facility and create value for
holders of the New Common Stock. The Plan is feasible and, therefore, satisfies section
1129(a)(11) of the Bankruptcy Code.

21. Pavment of Certain Fees (11 U.S.C. § 1129(a)(12)). The Plan satisfies section
1129(a)(12) of the Bankruptcy Code. Article II.D of the Plan provides for payment of all fees
payable by the Debtors under 28 U.S.C. § 1930.

22. Continuation of Retiree Benefits (11 U.S.C. § 1129(a)(13)). Article VI.F of the
Plan provides that, except as otherwise provided in the Plan or any order of this Court, all
retirement plans shall be deemed to be, and shall be treated as if they were, executory contracts
that are to be assumed under the Plan. Therefore, the Debtors have complied with section
1129(a)(13) of the Bankruptcy Code.

23. Non-Applicabilitv of Certain Sections - Sections 1129(a)(14), (15), and (16).
Sections 1129(a)(14), 1129(a)(15), and 1129(a)(16) of the Bankruptcy Code do not apply to the
Chapter 11 Cases. The Debtors owe no domestic support obligations, are not individuals, and
are not nonprofit corporations

24. Confirmation of Plan Over Nonacceptance of Impaired Classes (11 U.S.C.
§ 1129§b)). As described above, the Plan satisfies all of the applicable requirements of section
1129(a) of the Bankruptcy Code other than section 1129(a)(8). Pursuant to section 1129(b)(1) of

the Bankruptcy Code, the Plan may be confirmed notwithstanding the fact that one Impaired

01:23948084.4

20

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 21 of 49

Class is deemed to reject the Plan. Requisite numbers and amounts of Holders of Claims in
Classes 1 and 4 have voted to accept the Plan. Class 7 is a Class of Existing Parent lnterests that
is deemed to reject. Based upon the evidence proffered, adduced, and presented by the Debtors
at the Combined Hearing, the Plan does not discriminate unfairly and is fair and equitable with
respect to the aforementioned Class, as required by sections 1129(b)(1) and (b)(2)(C)(ii) of the
Bankruptcy Code, because there are no Classes junior to such Deemed Rejecting Class, and
therefore no Holder of any Equity Interest that is junior to such Class will receive or retain under
the Plan on account of such junior interest any property, and no Holder of a Claim or Equity
lnterest in a Class senior to the Deemed Rej ecting Class is receiving more than 100% recovery
on account of its Claim or Equity lnterest. Thus, the Plan may be confirmed notwithstanding the
deemed rejection of the Plan by the Deemed Rejecting Class.

25. Confirmation of Onlv One Plan (11 U.S.C. § 1129(c)). The Plan is the only plan
of reorganization for each Debtor proposed and considered by this Court for confirmation, in
accordance with section 1129(c) of the Bankruptcy Code.

26. Principal Purpose (11 U.S.C. § 1129(d)). The principal purpose of the Plan is
neither the avoidance of taxes nor the avoidance of section 5 of the Securities Act, and no
governmental unit has objected to the confirmation of the Plan on any such grounds. The Plan,
therefore, satisfies the requirements of section 1129(d) of the Bankruptcy Code.

27 . Good Faith Solicitation (11 U.S.C. § 1125(e)). Based upon the record before this
Court, the Debtors, the Reorganized Debtors, the Prepetition Agent, the Consenting Prepetition
Secured Lenders, the Prepetition Unsecured Lender, the DIP Lenders, the DIP Agent, the
Consenting Equityholder, the New First Lien Facility Lenders, the New First Lien Facility Agent

and each of the Related Parties of the foregoing Entities participated in the formation of, and the

01 :23948084.4

21

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 22 of 49

solicitation of votes on the Plan and activities related thereto, including the execution, delivery
and performance of the Restructuring Support Agreement and the extension of financing under
the DIP Credit Agreement, and the New First Lien Facility Credit Agreement, in each case, in
good faith and in compliance with the applicable provisions of the Bankruptcy Code, Bankruptcy
Rules, Local Rules and any applicable non-bankruptcy rules or regulations. In addition, each of
the foregoing Entities and each of the Related Parties of the foregoing Entities participated in
good faith and in compliance with applicable provisions of the Bankruptcy Code, the Bankruptcy
Rules, the Local Rules and applicable non-bankruptcy law in the offer, issuance, sale, or
purchase of a security, offered or sold under the Plan. Each of the foregoing Entities and each of
the Related Parties of the foregoing Entities, therefore, are entitled to the protections afforded by
section 1125(e) of the Bankruptcy Code. The Debtors and Released Parties have been and will
be acting in good faith if they proceed to (i) consummate the Plan and the agreements,
settlements, transactions, and transfers contemplated thereby and (ii) take the actions authorized
and directed by this Confirmation Order, in each case, to the extent such actions are consistent
with the Plan or this Confirmation Order, as applicable

28. Satisfaction of Confirmation Requirements. Based on the foregoing, the Plan
satisfies the requirements for confirmation set forth in section 1129 of the Bankruptcy Code.
Upon confirmation and the occurrence of the Effective Date, the Plan shall be binding upon all
Holders of Claims and Equity lnterests, including Holders of Equity lnterests in the Deemed
Rejecting Class.

29. Bankruptcy Rule 3016. The Plan is dated, and identifies the entities submitting it,

thereby satisfying Bankruptcy Rule 3016(a). The filing of the Disclosure Statement, the PJT

01123948084.4

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 23 of 49

Declaration and the Confirmation Declaration with the Clerk of this Court satisfies Bankruptcy
Rule 3016(b).

30. Bankruptcy Rule 3017. The Debtors have given proper and sufficient notice of
the hearing to approve the adequacy of information contained in the Disclosure Statement, the
Solicitation and the Solicitation Procedures as required by the Scheduling Order and have
thereby satisfied Bankruptcy Rule 3017(a). The Debtors also have given proper and sufficient
notice of the Combined Hearing as required by Bankruptcy Rule 3017(d), as modified by the
Scheduling Order. The Solicitation Procedures, pursuant to which the Solicitation Materials were
provided to the Holders of Impaired Claims or Equity Interests, were adequate, thereby
satisfying Bankruptcy Rule 3017(e).

31. Bankruptcy Rule 3018. The Solicitation of votes to accept or reject the Plan
solely from the Holders of Impaired Claims satisfies Bankruptcy Rule 3018(a). The Plan was
transmitted to all parties in interest entitled to vote thereon, sufficient time was prescribed for
such entities to accept or reject the Plan, and the Solicitation and the Solicitation Procedures
complied with sections 1125 and 1126 of the Bankruptcy Code, thereby satisfying Bankruptcy
Rule 3018(b).

32. Rule 9019(a) Settlement. Except as otherwise provided in the Plan and this

 

Confirmation Order, the Plan, as an implementation of the Restructuring Support Agreement, is a
comprehensive resolution and settlement between and among the Debtors and certain of their
creditors and certain of their equity interest holders of all claims against and equity interests in
the Debtors, pending or threatened, or that were or could have been commenced against the
Debtors prior to the date of entry of this Confirmation Order (other than the Reorganized

Debtors’ ability to prosecute objections to Claims and other retained Causes of Action to the

01 :23948084.4

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 24 of 49

extent preserved under the Plan). Such settlement, as reflected in the relative distributions and
recoveries or other benefits provided to Holders of Claims and Equity lnterests under the Plan,
benefits the Debtors’ Estates, creditors and other stakeholders and is fair and reasonable

33. Exit Financing. The Reorganized Debtors expect to utilize a new term loan credit
facility to be provided by the New First Lien Facility Lenders in accordance with the terms and
conditions set forth in the Restructuring Support Agreement and the New First Lien Credit
Agreement which shall be consistent in all material respects with the term sheet summarizing the
key terms of the New First Lien Facility attached as Exhibit C to the Restructuring Support
Agreement (such term sheet, the “New First Lien Facility Term Sheet” and such new credit
facility, the “New First Lien Facility”) [Docket No. 18, Exhibit B (Exhibit C)]. The New First
Lien Facility is an essential element of the Plan, is necessary for confirmation and consummation
of the Plan, and is critical to the overall feasibility of the Plan. The New First Lien Facility is the
best financing alternative available to the Debtors. Entry into the New First Lien Facility is in the
best interest of the Debtors, their Estates and all Holders of Claims or Equity Interests. The
Debtors have exercised reasonable business judgment in determining to enter into the New First
Lien Credit Agreement and the other New First Lien Facility Documents. The terms and
conditions of the New First Lien Facility are fair and reasonable and were negotiated in good
faith and at arm’s-length, and any credit extended to the Reorganized Debtors by the lenders
under the NeW First Lien Facility pursuant thereto is, or shall be, deemed to have been extended,
made, assumed and assigned and issued in good faith. The Debtors and Reorganized Debtors are
authorized without further approval of the Court to execute and deliver all agreements,
guarantees, instruments, mortgages, control agreements, certificates, and other documents

relating to the New First Lien Facility and to perform their obligations thereunder, including the

01 :23948084.4

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 25 of 49

payment or reimbursement of certain fees (as set forth in the New First Lien Facility Term
Sheet), expenses, losses, damages or indemnities. On the Effective Date, all of the Liens and
security interests to be created under the New First Lien Facility and the related documentation
are, or shall be, deemed approved and shall have the priorities as set forth in the New First Lien
Credit Agreement and the other New First Lien Facility Documents. All such Liens and security
interests shall be valid, binding and enforceable, shall be granted in good faith as an inducement
to the New First Lien Facility Lenders to extend credit thereunder and are, or shall be, deemed
not to constitute a fraudulent conveyance, fraudulent transfer, or preferential transfer, and shall
not otherwise be subject to avoidance or re-characterization. ln furtherance of the foregoing, the
Reorganized Debtors are authorized to make all filings and recordings, and to obtain all
governmental approvals and consents necessary to establish and perfect such Liens and security
interests under the provisions of state, federal or other law (whether domestic or foreign) that
would be applicable in the absence of this Confirmation Order, and will thereafter cooperate to
make all other filings and recordings that otherwise would be necessary under applicable law to
give notice of such Liens and security interests to third parties. The terms of the Plan, the
Reorganized Debtors’ entry into and the terms of the New First Lien Credit Agreement and the
other New First Lien Facility Documents and the payment of fees and expenses in connection
therewith are fair and reasonable, reflect the Debtors’ and Reorganized Debtors’ exercise of
prudent business judgment consistent with their fiduciary duties and are supported by reasonably
equivalent value and fair consideration The terms of the Plan, including the New First Lien
Facility, are in the best interest of the Reorganized Debtors, the Debtors, and their Estates,

creditors, equity interest holders and other parties in interest.

01 :23948084.4

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 26 of 49

34. Releases, Exculpations and Iniunctions. Pursuant to section 1123(b)(3) of the
Bankruptcy Code and Bankruptcy Rule 9019(a), the settlements, compromises, releases,
discharges, exculpations and injunctions set forth in the Plan and implemented by this
Confirmation Order (i) are made in exchange for good and valuable consideration, (ii) were
integral to the agreements among the various parties and are essential to the formulation and
implementation of the Plan, (iii) confer substantial benefits on the Debtors’ Estates, (iv) are
integral and non-severable from the Plan, (v) are equitable and reasonable, and (vi) are in the
best interests of the Debtors, the Reorganized Debtors and their Estates, creditors and other
stakeholders. The releases of non-Debtors under the Plan are fair to Holders of Claims or Equity
Interests, are necessary to the proposed reorganization, and are supported by fair consideration,
thereby satisfying the requirements of 1n re Continental Airlines, 1nc., 203 F.3d 203, 214 (3d Cir.
2000), 1n re Indianapolis Downs, LLC, 486 B.R. 286, 305 (Bankr. D. Del. 2013), and 1n re
Zenith Electronics Corp., 241 B.R. 92, 110-11 (Bankr. D. Del. 1999). Each non-Debtor
Released Party was instrumental to the successful prosecution of the Chapter 11 Cases and
provided a substantial contribution to the Debtors, which provided a significant benefit to the
Debtors’ Estates. The record of the Combined Hearing and the Chapter 11 Cases is sufficient to
support the releases, exculpations and injunctions provided for in Article X of the Plan.

35. Retention of Jurisdiction. Pursuant to sections 105(a) and 1142 of the Bankruptcy
Code, and notwithstanding the entry of this Confirmation Order or the occurrence of the
Effective Date, this Court, except as otherwise provided in the Plan or herein, shall retain
jurisdiction over all matters arising out of, and related to, the Chapter 11 Cases and the Plan to
the fullest extent permitted by law, including, but not limited to, the matters set forth in

Article IX of the Plan.

01 :23948084.4

26

 

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 27 of 49

36. Waiver of Stay. Under the circumstances, it is appropriate that the 14-day stay
imposed by Bankruptcy Rules 3020(€) and 7062(a) and any other Bankruptcy Rules, if
applicable, be waived.

Decrees

WHEREFORE, IT IS HEREBY ORDERED, ADJUDGED, DECREED AND

DETERMINED THAT:

37. Findian of Fact and Conclusions of Law. The above-referenced recitals, findings
of fact and conclusions of law are hereby incorporated by reference as though fully set forth
herein and constitute findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052,
made applicable herein by Bankruptcy Rule 9014. To the extent that any finding of fact is
determined to be a conclusion of law, it is deemed so, and vice versa.

38. Disclosure Statement. For the reasons set forth herein, the Disclosure Statement
(i) contains sufficient information of a kind generally consistent with the disclosure requirements
of applicable non-bankruptcy laws, rules and regulations, including the Securities Act;
(ii) contains “adequate information” (as such term is defined in Bankruptcy Code section
1125(a)(1) and used in Bankruptcy Code section 1126(b)(2)) with respect to the Debtors, the
Plan and the transactions contemplated therein; and (iii) is approved in all respects. Accordingly,
the Disclosure Statement hereby is approved.

39. Solicitation and Solicitation Procedures. The Solicitation of Votes on the Plan
and the Solicitation Procedures complied with Bankruptcy Code sections 1125 and 1126,
Bankruptcy Rules 3017 and 3018, all other provisions of the Bankruptcy Code, and all other
applicable rules, laws, and regulations, and were appropriate and satisfactory, and are approved
in all respects.

40. Ballots. The Ballots utilized in the Solicitation are approved in all respects.

01;23948084.4
27

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 28 of 49

41. Plan Classification Controlling. The classification of Claims and Equity lnterests

 

for purposes of the distributions to be made under the Plan shall be governed solely by the terms
of the Plan. The classifications and amounts of Claims, if any, set forth on the Ballots returned
by the Holders of hnpaired Claims in connection with voting on the Plan: (i) were set forth on
the Ballots solely for purposes of voting to accept or reject the Plan; (ii) do not necessarily
represent, and in no event shall be deemed to modify or otherwise affect, the actual amount or
classification of such Claims under the Plan for distribution purposes; and (iii) shall not be
binding on the Debtors or the Reorganized Debtors, except with respect to voting on the Plan.

42. Notice of the Combined Hearing. Notice of the Combined Hearing complied with

 

the terms of the Scheduling Order, was appropriate and satisfactory, was in compliance with the
Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, and is approved in all respects.

43. Confirmation. The Plan, as supplemented by the Plan Supplement (which is
incorporated by reference into, and forms an integrated part of, the Plan), is confirmed under
section 1129 of the Bankruptcy Code.

44. Obiections to the Plan and Confirmation. Any objections or responses to
confirmation of the Plan and any reservation of rights contained therein that have not been
withdrawn, waived or settled prior to the entry of this Confirmation Order are hereby
OVERRULED on the merits and in the entirety, and all withdrawn objections or responses are
hereby deemed withdrawn with prej udice.

45. Modifications to Plan. Modifications made to the Plan, including those set forth
in the Amended Plan, following the solicitation of votes thereon satisfied the requirements of
section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019, and no further solicitation is

required.

01:23948084.4

28

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 29 of 49

46. Deemed Acceptance of the Plan as Modified. In accordance with section 1127 of
the Bankruptcy Code and Bankruptcy Rule 3019, all Holders of Claims or Equity lnterests who
voted to accept the Plan or who are conclusively presumed to have accepted the Plan are deemed
to have accepted the Plan as modified in the Amended Plan. No Holder of a Claim shall be
permitted to change its vote as a consequence of such modifications

47. Plan Supplement and other Essential Documents and Agreements. The form of
documents comprising the Plan Supplement, any other agreements, instruments, certificates or
documents related thereto, the transactions contemplated by each of the foregoing, in each case,
to the extent each of the foregoing is consistent with the Plan or this Confirmation Order, as
applicable, are authorized, and, upon execution and delivery of the agreements and documents
relating thereto by the applicable parties (and the satisfaction of applicable terms and conditions
to their effectiveness), shall be in full force and effect and valid, binding and enforceable in
accordance with the their terms without the need for any further action, order or approval of this
Court, or other act or action under applicable law, regulation, order or rule.

48. Disputed Claims. On and after the Confirmation Date, the Reorganized Debtors
shall have the sole authority to litigate, compromise, settle, otherwise resolve or withdraw
objections to all Claims against the Debtors and to compromise and settle any such Claims
without notice to or approval by the Court or any other party. On and after the Effective Date,
except as otherwise provided herein or in the Plan, all undisputed Claims will be paid in the
ordinary course of business of the Reorganized Debtors.

49. Disallowance of Claims. Except as otherwise specifically provided for in the Plan

or this Confirmation Order or otherwise agreed, Holders of Claims need not file Proofs of Claim,

01 :23948084.4

29

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 30 of 49

and any and all Proofs of Claim shall be deemed expunged from the claims register on the
Effective Date without any further notice to or action, order, or approval of the Court.

50. Professional Compensation and Reimbursement Claims. Professionals or other
Entities asserting a Professional Fee Claim for services rendered before the Effective Date, for
the avoidance of doubt, excluding any claims for Restructuring Expenses, must file and serve on
the Reorganized Debtors and such other Entities who are designated by the Bankruptcy Rules,
this Confirmation Order or other order of the Bankruptcy Court, an application for final
allowance of such Professional Fee Claim no later than 45 days after the Effective Date;
provided, that any Professional who is subject to the Order Authorizing the Debtors to E)nploy
and Pay Certain Professionals Utilized in the Ordinary Course of Business [Docket No. 109]
(the “Ordinarv Course Professionals Order”) may continue to receive such compensation and
reimbursement of expenses for services rendered before the Confirmation Date, without further
Bankruptcy Court order, pursuant to the Ordinary Course Professionals Order. Objections to any
Professional Fee Claim must be filed and served on the Reorganized Debtors and the applicable
Professional within thirty (30) days after the filing of the final fee application with respect to the
Professional Fee Claim. Notice of a hearing on the final fee applications shall be provided in
accordance with the Bankruptcy Rules and the Local Rules. The Reorganized Debtors are
authorized to pay compensation for professional services rendered and reimbursement of
expenses incurred after the Effective Date in the ordinary course and without the need for
Bankruptcy Court approval. The funding of the Professional Fee Escrow Account by the Debtors
and the Reorganized Debtors in accordance with Article II.A(ii) of the Plan is approved, and the
Allowed Professional Fee Claims shall be paid from the Professional Fee Escrow Account or, if

necessary, by the Reorganized Debtors, in accordance with Article II.A(ii) of the Plan. The

01 :23948084.4

30

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 31 of 49

Debtors and the Reorganized Debtors are authorized and directed to establish a segregated,
interest-bearing account to be funded with the Professional Fee Reserve Amount as provided in
Article II.A(ii) of the Plan, and the Reorganized Debtors shall not use the funds in such account
for any purposes other than the payment of Professional Fee Claims as and when due until all
such Professional Fee Claims have been paid in full in accordance with Article II.A of the Plan.

51. Reimbursement of the New First Lien Facility Agents’ Professionals and the New
First Lien Facility Lenders’ Professionals. On the Effective Date, in accordance with the New
First Lien Credit Agreement, the Debtors shall pay all the reasonable and documented fees and
expenses incurred prior to the Effective Date by the New First Lien Facility Agent and the New
First Lien Facility Lenders to the extent such fees and expenses are invoiced at least two (2)
Business Days prior to the anticipated Effective Date (or such shorter period as the Debtors may
agree); provided, that the Debtors and Reorganized Debtors (as applicable) shall have the right to
review and object to any such fees and expenses on reasonableness grounds. Other than as
otherwise set forth in this paragraph, neither the New First Lien Facility Agents’ professionals
nor the New First Lien Facility Lenders’ professionals shall be required to file applications with,
or otherwise seek approval of, the Bankruptcy Court or any other party as a condition to the
payment of such fees and expenses.

52. Reimbursement of the DIP Agent’s and DIP Lenders’ Advisors; Reimbursement
of the Prepetition Agent’s and the Ad Hoc Group’s Advisors. On the Effective Date, or, with the
consent of such advisor to the DIP Agent or the DIP Lenders, as applicable, as soon as
reasonably practicable thereafter, the Debtors shall pay all the reasonable and documented fees
and expenses incurred, or estimated to be incurred, up to and including the Effective Date by the

advisors to the DIP Agent and DIP Lenders to the extent such fees and expenses are payable

01 :23948084.4

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 32 of 49

pursuant to the DIP Credit Agreement and are estimated and invoiced at least two (2) Business
Days before the anticipated Effective Date (or such shorter period as the Debtors may agree);
provided, that the Debtors and Reorganized Debtors (as applicable) shall have the right to review
and object to any such fees and expenses on reasonableness grounds Other than as otherwise set
forth in this paragraph, nothing herein or in the Plan shall require such advisors to the DIP Agent
or the DIP Lenders to file applications with, or otherwise seek approval of, the Bankruptcy Court
or any other party as a condition to the payment of such fees and expenses. On the Effective
Date, or, with the consent of such advisor to the Prepetition Agent or the Ad Hoc Group, as
applicable, as soon as reasonably practicable thereafter, the Debtors shall pay all Restructuring
Expenses incurred, or estimated to be incurred, up to and including the Effective Date that are
estimated and invoiced at least two (2) Business Days before the anticipated Effective Date (or
such shorter period as the Debtors may agree); provided, that the Debtors and Reorganized
Debtors (as applicable) shall have the right to review and object to any such fees and expenses
on reasonableness grounds Other than as otherwise set forth in this paragraph or paragraph 51
hereof, nothing herein or in the Plan shall require advisors to the Prepetition Agent or the Ad
Hoc Group to file applications with, or otherwise seek approval of, the Bankruptcy Court or any
other party as a condition to the payment of Restructuring Expenses. In addition, the Debtors
and the Reorganized Debtors (as applicable) are authorized to continue to pay pre- and post-
Effective Date, when due and payable in the ordinary course, Restructuring Expenses related to
implementation, consummation, and defense of the Plan whether incurred before, on, or after the
Effective Date.

53. Withholdin,<_Land Reporting Requirements. The Debtors and the Reorganized

Debtors and any other distributing party shall comply with all tax withholding and reporting

01 :23948084.4

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 33 of 49

requirements imposed by any federal, state or local taxing authorities and shall be entitled to
deduct any federal, state or local withholding taxes from any distributions made with respect to
Allowed Claims or Equity Interests, as appropriate From and as of the Effective Date, each
Reorganized Debtor shall comply with all reporting obligations imposed on it by any
Governmental Unit in accordance with applicable law with respect to such withholding taxes.
Notwithstanding any provision in the Plan to the contrary, the Debtors and the Reorganized
Debtors shall be authorized to take all actions necessary or appropriate to comply with such
withholding and reporting requirements, including (a) liquidating a portion of the distribution to
be made under the Plan to generate sufficient funds to pay applicable withholding taxes, and (b)
withholding distributions pending receipt of information necessary to facilitate such distributions
or establishing any other mechanisms they believe are reasonable and appropriate As a condition
to receiving any distribution under the Plan, the Debtors and the Reorganized Debtors may
require that the Holder of an Allowed Claim entitled to receive a distribution pursuant to the Plan
provide such other information and certification as may be deemed necessary for the Debtors and
the Reorganized Debtors to comply with applicable tax reporting and withholding laws,
including (i) in the case of a U.S. Holder, a properly executed IRS Form W-9, and (ii) in the case
of a non-U.S. Holder, a properly executed applicable IRS Form W-8 (and any applicable
attachments thereto). Notwithstanding the foregoing, each Holder of an Allowed Claim that is to
receive a distribution under the Plan shall have the sole and exclusive responsibility for the
satisfaction and payment of any tax obligations imposed by any government unit, including
income, withholding and other tax obligations, on account of such distribution

54. Management lncentive Plan. On or immediately after the Effective Date, the New

 

Board may adopt the management incentive plan (the “MIP”) under which ten percent (10%) of

01:23948084.4

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 34 of 49

the New Common Stock (on a fully diluted basis) will be reserved for issuance by the New
Board as incentive awards and approve the grant of the Emergence Grants, as described in the
Plan and as set forth in further detail in the Plan Supplement. Upon grant of an award under the
MIP, the underlying shares of New Common Stock from the Award Pool shall proportionater
dilute all of the New Common Stock issued on the Effective Date pursuant to the Plan. Nothing
in the Plan or this Confirmation Order shall or shall be deemed to approve or authorize the terms
of the MIP, the terms of which shall become effective only after the Effective Date and which is
a post-bankruptcy incentive plan and provides no awards for actions taken by any of the Debtors’
employees during the Chapter 11 Cases.

55. Emr)lovment Agreements. On or immediately after the Effective Date, the New

 

Board may execute the employment agreements and/or amend existing employment agreements,
as described in the Plan. Nothing in the Plan or this Confirmation Order shall or shall be deemed
to approve or authorize the terms of any such employment agreement, including the Barnes
Agreement, the terms of each which shall become effective only after the Effective Date.

56. Exemption from Certain Transfer Taxes. Pursuant to, and to the fullest extent
permitted by, section ll46(a) of the Bankruptcy Code, any transfers or mortgages from or by the
Debtors to the Reorganized Debtors or any other Person or entity pursuant to the Plan shall not
be subject to any document recording tax, stamp tax, conveyance fee, intangibles or similar tax,
mortgage tax, stamp act, real estate transfer tax, sales or use tax, mortgage recording tax, or other
similar tax or governmental assessment, and all appropriate state or local governmental officials
or agents shall forego the collection of any such tax or governmental assessment and shall accept
for filing and recordation any of the foregoing instruments or other documents without the

payment of any such tax or governmental assessment Such exemption under section 1146(a) of

01 :2394808414

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 35 of 49

the Bankruptcy Code specifically applies, without limitation, to (1) the creation of any mortgage,
deed of trust, Lien, or other security interest; (2) the making or assignment of any lease or
sublease; (3) any Restructuring Transaction; (4) the issuance, distribution, and/or sale of any of
the New Common Stock and any other securities of the Debtors or the Reorganized Debtors; or
(5) the making or delivery of any deed or other instrument of transfer under, in furtherance of or
in connection with the Plan, including: (a) any merger agreements; (b) agreements of
consolidation, restructuring, disposition, liquidation, or dissolution; (c) deeds; (d) bills of sale; or
(e) assignments executed in connection with any Restructuring Transaction occurring under the
Plan.

57. Documentation. The Debtors and the Reorganized Debtors, as applicable, are
authorized to execute and deliver (i) all documents in connection with the New First Lien
Facility, including the New First Lien Credit Agreement and all other New First Lien Facility
Documents; (ii) all documents, including exhibits, schedules and annexes in connection with the
Plan Supplement; and (iii) any other agreements, documents and instruments to be entered into
as contemplated by, and in furtherance of, the Plan (collectively, the “Plan Documents”), and to
take all steps deemed necessary or appropriate by the Debtors or the Reorganized Debtors to
consummate the transactions contemplated thereby.

58. Binding Effect. Pursuant to section 1141 of the Bankruptcy Code, effective as of
the Effective Date and except as expressly provided in the Plan or this Confirmation Order, the
provisions of the Plan (including the Plan Documents and the exhibits thereto) and this
Confirmation Order shall be binding on (i) the Debtors; (ii) the Reorganized Debtors; (iii) all
parties in interest, including Holders of Claims against and Equity lnterests in the Debtors,

whether or not such Claims or Equity lnterests are Impaired under the Plan and whether or not, if

01 :23948084.4

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 36 of 49

Impaired, such Holders of Claims or Equity lnterests accepted the Plan; (iv) each person
acquiring property under the Plan; (v) each counterparty to an Executory Contract or Unexpired
Lease of any of the Debtors; (vi) any Person or Entity making an appearance in the Chapter 11
Cases or any other Person in the Chapter 11 Cases; and (vii) the successors and assigns of all of
the above-listed entities.

59. Vesting of Assets. On the Effective Date, pursuant to sections 1141 (b) and (c) of
the Bankruptcy Code, all property of the Debtors’ Estates shall vest in the Reorganized Debtors
free and clear of all Claims, Liens, encumbrances, charges, and other interests, except as may be
provided pursuant to the Plan (including Article X.C. thereof), the Confirmation Order, or the
New First Lien Facility Documents. Unless otherwise set forth in the Plan, the Plan Supplement
or this Confirmation Order, including the Description of Restructuring Transactions, nothing in
the Plan or this Confirmation Order shall result in the vesting of any property, assets, or
liabilities of a Debtor in a different Reorganized Debtor. On and after the Effective Date, the
Reorganized Debtors may take any action, including the operation of its business, the use,
acquisition, sale, lease, and disposition of property, and the entry into transactions, agreements,
understandings, or arrangements, whether in or other than in the ordinary course of business, and
execute, deliver, implement, and fully perform any and all obligations, instruments, documents,
and papers or otherwise in connection with any of the foregoing, free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules and in all respects as if there were no pending case under
any chapter or provision of the Bankruptcy Code, except as expressly provided herein. Without
limiting the foregoing, the Reorganized Debtors may pay the charges that it incurs on or after the
Effective Date for professional fees, disbursements, expenses, or related support services without

application to the Court.

01123948084.4

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 37 of 49

60. Release, Exculpation, Discharge, and Iniunction Provisions. The release,
exculpation, discharge, injunction, and related provisions set forth in the Plan are approved and
authorized in their entirety, and such provisions are effective and binding on all Persons and
Entities to the extent provided therein.

61. Reservation of Rights in Favor of Governmental Units. Notwithstanding any
provision in the Plan, this Confirmation Order, or related Plan Documents: Nothing discharges or
releases the Debtors, the Reorganized Debtors, or any non-Debtor from any Claim, right, liability
or cause of action of any Governmental Unit as defined in Section 101(27) of the Bankruptcy
Code, or impairs the ability of any Governmental Unit to pursue any Claim, liability, right,
defense, or cause of action against any Debtor, Reorganized Debtor or non-Debtor. Contracts,
purchase orders, agreements, leases, covenants, guaranties, indemnifications, operating rights
agreements, grants, awards or other interests of or with any Governmental Unit shall be, subject
to any applicable legal or equitable rights or defenses of the Debtors or Reorganized Debtors
under applicable non-bankruptcy law, paid, treated, determined and administered in the ordinary
course of business as if the Debtors’ bankruptcy cases were never filed and the Debtors and
Reorganized Debtors shall comply with all applicable non-bankruptcy law. All Claims,
liabilities, rights, causes of action, or defenses of or to any Governmental Unit shall survive the
Chapter 11 Cases as if they had not been commenced and be determined in the ordinary course
of business, including in the manner and by the administrative or judicial tribunals in which such
rights, defenses, Claims, liabilities, or causes of action would have been resolved or adjudicated
if the Chapter 11 Cases had not been commenced; provided, that nothing in the Plan or this
Confirmation Order shall alter any legal or equitable rights or defenses of the Debtors or the

Reorganized Debtors with respect to any such Claim, liability or cause of action under non-

01 :23948084.4

37

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 38 of 49

bankruptcy law, or be construed as an admission as to the existence of any fact or the validity of
any Claim with respect to or in connection with any Claim, liability or cause of action. Without
limiting the foregoing, for the avoidance of doubt: (i) no Governmental Unit shall be required to
file any proofs of claim or administrative expense claims in the Chapter 11 Cases for any Claim,
right, liability, defense, or cause of action; (ii) nothing shall affect or impair the exercise of any
Governmental Unit’s police and regulatory powers against the Debtors, the Reorganized Debtors
or any non-Debtor; (iii) nothing shall be interpreted to set cure amounts or to require any
Governmental Unit to novate or otherwise consent to the transfer of any Governmental Unit’s
contracts, purchase orders, agreements, leases, covenants, guaranties, indemnifications, operating
rights agreements, grants, awards or other interests; (iv) nothing shall affect or impair any
Governmental Unit’s rights and defenses of setoff and recoupment, or ability to assert setoff or
recoupment against the Debtors or the Reorganized Debtors and such rights and defenses are
expressly preserved; (v) nothing shall constitute an approval or consent by any Governmental
Unit without compliance with all applicable legal requirements and approvals under non-
bankruptcy law, (vi) nothing shall relieve any party from compliance With all licenses and
permits in accordance with non-bankruptcy law; and (vii) the term Governmental Unit shall
include, but is not limited to, federally recognized Indian Tribes and state taxing authorities.

62. Release of Liens, Claims and Equity Interests. Except as otherwise provided in
the Plan or in any contract, instrument, release or other agreement or document entered into or
delivered in connection with the Plan (including with respect to the New First Lien Credit
Agreement and the other New First Lien Facility Documents), concurrently with the applicable
distributions made pursuant to the Plan, all Liens, Claims, or Equity lnterests in or against the

property of the Estates will be fully released, terminated, extinguished and discharged, in each

01 :23948084.4

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 39 of 49

case without further notice to or order of the Court, act or action under applicable law,
regulation, order, or rule or the vote, consent, authorization or approval of any Entity. Any Entity
holding such Liens, Claims, or Equity lnterests will, if necessary, pursuant to section 1142 of the
Bankruptcy Code, promptly execute and deliver to the Reorganized Debtors such instruments of
termination, release, satisfaction and/or assignment (in recordable form) and take any and all
other steps necessary as may be requested by the Reorganized Debtors to cancel such Liens,
Claims, or Equity lnterests and shall incur no liability to any Entity in connection with its
execution and delivery of any such instruments

63. Preservation of All Causes of Action Not Expresslv Settled or Released. Unless a
Cause of Action against a Holder of a Claim or an Equity Interest or other Entity is (A) expressly
waived, relinquished, released, compromised or settled in the Plan (including and for the
avoidance of doubt, pursuant to the releases contained in Article X of the Plan) or any Final
Order (including this Confirmation Order) or (B) subject to the discharge and injunction
provisions in Article X of the Plan as approved by this Confirmation Order, the Debtors and the
Reorganized Debtors, as applicable, expressly reserve such Cause of Action for later
adjudication and, therefore, no preclusion doctrine, including the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel (judicial, equitable or
otherwise) or laches will apply to such Causes of Action upon or after the confirmation of the
Plan or the Effective Date of the Plan based on the Plan or this Confirmation Order. No Entity
may rely on the absence of a specific reference in the Plan, the Plan Supplement, this
Confirmation Order or the Disclosure Statement to any Causes of Action against it as any
indication that the Debtors or the Reorganized Debtors will not pursue any and all available

Causes of Action against it. The Debtors and the Reorganized Debtors, as applicable, expressly

01 :23948084.4

39

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 40 of 49

reserve all rights to prosecute any and all Causes of Action against any Entity, except as
otherwise expressly provided in the Plan.

64. Ownership and Control. The consummation of the Plan shall not, unless the
Debtors expressly agree in writing, constitute a change of ownership or change in control, as
such terms are used in any statute, regulation, contract or agreement (including, but not limited
to, any agreements assumed by the Debtors pursuant to the Plan or otherwise and any agreements
related to employment, severance or termination agreements or insurance agreements) in effect
on the Effective Date and to which any of the Debtors is a party.

65. Cancellation of Stock. Certificates, Instruments and Agreements. On the
Effective Date, all stock, units, instruments, certificates, agreements and other documents
evidencing the Existing Parent lnterests will be cancelled, and the obligations of the Debtors
thereunder or in any way related thereto will be fully released, terminated, extinguished and
discharged, in each case without further notice to or order of the Bankruptcy Court, act or action
under applicable law, regulation, order, or rule or any requirement of further action, vote or other
approval or authorization by any Person.

66. Continuation of Automatic Stav. Except as otherwise expressly provided in the
Plan, this Confirmation Order or a separate Order of this Court, all injunctions or stays provided
for in the Chapter 11 Cases under sections 105 or 362 of the Bankruptcy Code, or otherwise, and
in existence on the Confirmation Date, shall remain in full force and effect through and including
the Effective Date.

67. Executory Contract Procedures The Executory Contract Procedures (as defined

 

in the motion related to the Scheduling Order) are approved in all respects

01:23948084,4

40

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 41 of 49

68. Assumed Executory Contracts and Unexpired Leases Pursuant and subject to
Article VI.A of the Plan, as of the Effective Date, the Debtors shall be deemed to have assumed
each Executory Contract and Unexpired Lease, including those Executory Contracts or
Unexpired Leases set forth on Schedule l to the Plan, to which it is a party in accordance with,
and subject to, the provisions and requirements of sections 365 and 1123 of the Bankruptcy
Code, unless such Executory Contract or Unexpired Lease: (1) was assumed or rejected
previously by the Debtors; (2) expired or terminated pursuant to its own terms before the
Effective Date; (3) is the subject of a motion to reject filed on or before the Effective Date; (4) is
otherwise identified in the Plan Supplement as an Executory Contract or Unexpired Lease to be
rejected before the Effective Date; or (5) is to be rejected pursuant to the terms of the Plan. This
Confirmation Order shall constitute an order of the Court under sections 365 and 1123(b) of the
Bankruptcy Code approving in all respects the Executory Contract and Unexpired Lease
assumptions described above, as of` the Effective Date. Any agreement that is not considered an
Executory Contract or Unexpired Lease shall be deemed to have been reinstated on the Effective
Date in accordance with section 1124(2) of the Bankruptcy Code.

69. Adequate Assurance of Future Performance. The only adequate assurance of
future performance of any Executory Contract or Unexpired Lease that is assumed in connection
with the Plan shall be the promise of the applicable Reorganized Debtor to perform all
obligations under any Executory Contract or Unexpired Lease under the Plan.

70. Cure Amounts. The Cure amount for all Executory Contracts and Unexpired
Leases assumed pursuant to the Plan is $0.00, except as otherwise set forth on the Schedule of

Proposed Cure Amounts [Docket No. 114, Exhibits E-l and E-2] and provided in the Cure

01 :23948084.4

 

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 42 of 49

Notice.5 Any counterparty to an Executory Contract or Unexpired Lease that failed to object
timely to the proposed assumption or Cure amount is deemed to have consented to such
assumption or Cure amount and to have forever released and waived any objection to the
proposed Cure amount.

71. Rei ection of Executory Contracts and Unexpired Leases No Executory Contracts
and Unexpired Leases are proposed to be rejected by the Plan and this Confirmation Order shall
constitute the Court’s approval thereof.

72. Authorization to Take Acts Necessarv to Implement Plan. Each of the Debtors

 

and the Reorganized Debtors hereby is authorized and empowered to take such actions and to
perform such acts as may be necessary, desirable or appropriate to comply with or implement the
Plan, the New First Lien Credit Agreement, the New Governance Documents, including the
Stockholders Agreement and the Registration Rights Agreement, the MIP, when adopted, the
Restructuring Transactions (including those as described in the Description of Restructuring
Transactions) and all documents related thereto, and any of the other Plan Documents, including
the election or appointment, as the case may be, of directors and officers of the Reorganized
Debtors as contemplated in the Plan, and all documents, instruments and agreements related
thereto and all annexes, exhibits, and schedules appended thereto, and the obligations thereunder
shall constitute legal, valid, binding and authorized obligations of each of the respective parties
thereto, enforceable in accordance with their terms without the need for any approval of any
stockholder, member, manager, general partner or board of directors, as applicable Each of the

Debtors and the Reorganized Debtors hereby is authorized and empowered to take such actions,

 

5 Notwithstanding the Cure amount set forth in the Plan Supplement for that certain Master Lease

Agreement, dated as of December 28, 2016 (the “36th Street Lease”), by and between 36th Street Capital
Partners LLC, as assignee of Consultants Group Commercial Funding Corporation doing business as CG
Commercial Finance, and Dixie Electric, LLC, the Debtors are authorized to pay such applicable Cure
amounts not in excess of $15,000 in connection with the assumption of the 36th Street Lease.

01;23948084.4
42

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 43 of 49

to perform all acts, to make, execute and deliver all instruments and documents, to make
payments, and to pay all fees and expenses as set forth in the documents relating to the Plan and
the New First Lien Facility and that may be required or necessary for its performance thereunder
without the need for any approval of any stockholder, member, manager, general partner or
board of directors, as applicable On the Effective Date, the appropriate officers of the
Reorganized Debtors and members of the boards of directors of the Reorganized Debtors are
authorized and empowered to issue, execute and deliver the agreements, documents, securities
and instruments contemplated by the Plan and the New First Lien Facility in the name of and on
behalf of the Reorganized Debtors Each of the Debtors, the Reorganized Debtors and the
officers and directors thereof are authorized to take any such actions without further corporate
action or action of the members, managers, directors, general partners or stockholders, as
applicable, of the Debtors or the Reorganized Debtors

73. Stockholders Agreement and Registration Rights Agreement. Notwithstanding
anything to the contrary herein, in the Plan, or any Plan Supplement document, each holder of
New Common Stock shall be deemed to be a party to and bound by the terms of the Stockholders
Agreement and the Registration Rights Agreement from and after the Effective Date even if not
a signatory thereto.

74. New First Lien Facility. On the Effective Date, the Reorganized Debtors shall
enter into the New First Lien Facility, the terms of which will be set forth in the New First Lien
Facility Documents On the Effective Date, the Debtors and/or the Reorganized Debtors are
authorized to (i) enter into and borrow under the New First Lien Credit Agreement, (ii) enter into
the other New First Lien Facility Documents, including any notes, guarantees collateral

agreements mortgages, or other documents or agreements delivered, executed or entered in

01 :23948084.4

43

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 44 of 49

connection therewith, (iii) grant Liens and security interests under the New First Lien Facility,
and such documents, Liens and security interests are approved and ratified, and (iv) make such
other modifications or amendments to the New First Lien Facility Documents as the Debtors,
with the consent of the New First Lien Facility Lenders, and/or the Reorganized Debtors and the
New First Lien Facility Agent may deem necessary or desirable in connection with the closing of
the New First Lien Facility and the implementation thereof, all without further notice to or order
of the Court or action under applicable law. All New First Lien Facility Documents signed by
the Debtors shall be binding and enforceable against the Reorganized Debtors and their assets
upon and after the Effective Date. All fees, costs and expenses to be paid or reimbursed by the
Debtors and/or the Reorganized Debtors in connection with the New First Lien Facility are
ratified and approved to the extent not previously ratified and approved; provided, that the
Debtors and Reorganized Debtors (as applicable) shall have the right to review and object to any
such fees, costs and expenses on reasonableness grounds On the Effective Date, (a) the Liens
and security interests granted to the New First Lien Facility Agent pursuant to such New First
Lien Facility Documents (1) shall constitute legal, valid and duly perfected Liens against and
security interests in the Reorganized Debtors’ assets with the priority provided for therein and
(2) shall not be subject to avoidance, re-characterization, or subordination (including equitable
subordination) for any purposes whatsoever, (b) the Reorganized Debtors granting such Liens
and security interests and the New First Lien Facility Agent are authorized to make all filings
and recordings, and to obtain all governmental approvals and consents necessary to establish,
attach, and perfect such Liens and security interests under the provisions of the applicable state,
federal, or other law (whether domestic or foreign) that would be applicable in the absence of the

Plan and this Confirmation Order (it being understood that perfection shall occur automatically

01:23948084.4

44

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 45 of 49

by virtue of the entry of this Confirmation Order, and any such filings, recordings, approvals,
and consents shall not be required), (c) the New First Lien Facility Documents shall constitute
the legal, valid, and binding obligations of the Reorganized Debtors and be enforceable in
accordance with their respective terms, and (d) neither the obligations created under the New
First Lien Facility Documents nor the Liens or security interests granted in favor of the New
First Lien Facility Agent thereunder shall constitute preferential transfers, fraudulent
conveyances, or other voidable transfers under the Bankruptcy Code or any applicable non-
bankruptcy law and shall not otherwise be subject to avoidance Notwithstanding anything to the
contrary in the Plan or this Confirmation Order, the obligations of the Debtors or the
Reorganized Debtors, as applicable, pursuant to, but subject to the terms of, the New First Lien
Facility Documents to indemnify, reimburse or hold harmless the New First Lien Facility
Lenders, the New First Lien Facility Agent or any other Entity, in each case, shall not be
discharged or impaired by confirmation or consummation of the Plan but shall survive
unaffected by the reorganization contemplated by the Plan and shall be performed and honored
by the Debtors or the Reorganized Debtors, as applicable, regardless of such confirmation,
consummation and reorganization Moreover, notwithstanding any provision in the Plan or this
Confirmation Order to the contrary, from and after the Effective Date, the choice of law and
jurisdiction provisions contained in the New First Lien Facility Documents shall be applied to
the New First Lien Facility and any disputes relating thereto.

75. On the Effective Date, all of the guarantees to be made or granted by any of the
Reorganized Debtors in accordance therewith (a) shall be legal, binding, and enforceable
guarantees by each such Reorganized Debtor in accordance with the terms thereof and (b) shall

not be subject to avoidance, recharacterization, or subordination (including equitable

01 ;23948084.4

45

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 46 of 49

subordination) for any purposes whatsoever and shall not constitute preferential transfers,
fraudulent conveyances, or other voidable transfers under the Bankruptcy Code or any applicable
non-bankruptcy law.

76. Exemption from Securities Laws; Issuance of Securities Pursuant to section
1145 of the Bankruptcy Code, the issuances of the shares of New Common Stock pursuant to the
Plan are exempt from, among other things, the registration requirements of Section 5 of the
Securities Act and any other applicable U.S. state or local law requiring registration prior to the
offering, issuance, distribution, or sale of securities The shares of New Common Stock issued
pursuant to the Plan are freely tradable by any initial recipient thereof, subject to (i) the
provisions of subsection (b) of section 1145 of the Bankruptcy Code, (ii) compliance with any
rules and regulations of the Securities and Exchange Commission, if any, applicable at the time
of any fitture transfer of such securities, (iii) the restrictions on transferability of such securities
set forth in the New Governance Documents and (iv) applicable regulatory approval. The
availability of the exemption under section 1145 of the Bankruptcy Code or any other applicable
securities laws shall not be a condition to the occurrence of the Effective Date

77. Execution Bv Third Parties Each and every federal, state and local governmental
agency or department is hereby authorized to accept, and lessors and holders of Liens are
directed to execute, any and all documents and instruments necessary and appropriate to
consummate the transactions contemplated by the Plan including documents and instruments for
recording in county and state offices where the Reorganized Debtors’ certificates of
incorporation or any other Plan Document may need to be filed in order to effectuate the Plan.

78. Preparation, Deliverv and Execution of Additional Documents by Third Parties

Each Holder of a Claim receiving a distribution pursuant to the Plan and all other parties in

01 123948084.4

46

 

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 47 of 49

interest shall, from time to time, take any reasonable actions as may be necessary or advisable to
effectuate the provisions and intent of the Plan.

79. Governmental Approvals Not Required. Subject to paragraph 61 of this

 

Confirmation Order, this Confirmation Order shall constitute all approvals and consents
required, if any, by the laws, rules or regulations of any state or any other governmental authority
with respect to the implementation or consummation of the Plan and any documents, instruments
or agreements, and any amendments or modifications thereto, and any other acts referred to in or
contemplated by the Plan, the Disclosure Statement and any documents, instruments or
agreements, and any amendments or modifications thereto.

80. Payment of U.S. Trustee Fees. Each Debtor in the Closing Cases shall remain

 

responsible for making payments of quarterly fees due and owing to the U.S. Trustee pursuant to
28 U.S.C. §1930(a)(6) in accordance with the terms of the Plan and Confirmation Order, up to
and including the date the Closing Cases are closed.

81. Notice of Entry of Confirmation Order. Pursuant to Rules 2002 and 3020(0) of
the Bankruptcy Rules, as soon as reasonably practicable after the Effective Date, the Debtors
shall serve notice of entry of this Confirmation Order and of the occurrence of the Effective
Date, substantially in the form annexed hereto as Exhibit A, on the U.S. Trustee and other parties
in interest, including creditors, equity interest holders, and any party subject to the injunction
provisions in Article X of the Plan. Such notice is hereby approved in all respects and shall be
deemed good and sufficient notice of entry of this Confirmation Order.

82. References to Plan Provisions; Incorporation by Reference The failure
specifically to include or reference any particular provision, article or section of the Plan in this

Confirrnation Order shall not diminish or impair the effectiveness of such provision, article or

01 :23948084.4

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 48 of 49

section, it being the intent of this Court that the Plan be confirmed in its entirety. The terms of
the Plan are incorporated by reference into and are an integral part of this Confirmation Order.

83. Confirmation Order Controlling. If there is any conflict between the Plan and this

 

Confirmation Order, the terms of this Confirmation Order shall control.

84. Reversal. If any or all of the provisions of this Confirmation Order are hereafter
reversed, modified, vacated or stayed by subsequent order of this Court or any other court of
competent jurisdiction, such reversal, modification or vacatur shall not affect the validity or
enforceability of any acts, or obligations, indebtedness, liability, priority or Lien incurred or
undertaken by the Debtors and the Reorganized Debtors under or in connection with the Plan
prior to the Debtors’ or the Reorganized Debtors’ (as applicable) receipt of written notice of any
such order. Notwithstanding any such reversal, modification or vacatur of this Confirmation
Order, any such act or obligation incurred or undertaken pursuant to, and in reliance on, this
Confirmation Order prior to the Debtors or Reorganized Debtors, as applicable, receipt of written
notice of such reversal, modification or vacatur shall be governed in all respects by the
provisions of this Confirmation Order and the Plan and all Plan Documents or any amendments
or modifications thereto in effect prior to the date the Debtors or Reorganized Debtors, as
applicable, received such actual written notice

85. Post-Confirmation Modifications. Subject to the limitations set forth in the Plan,

 

and subject to the terms of the Restructuring Support Agreement, after entry of this Confirmation
Order, the Debtors may, upon order of the Court, amend or modify the Plan, in accordance with
Bankruptcy Code section 1127(b). Notwithstanding the foregoing, the Debtors are authorized to

make appropriate technical adjustments, remedy any defect or omission, or reconcile any

01 :23948084.4

 

Case 18-12477-KG Doc 145 Filed 12/13/18 Page 49 of 49

inconsistencies in the Plan, the documents included in the Plan Supplement, any and all exhibits
to the Plan, and this Confirmation Order without further order of the Court.

86. Applicable Non-Bankruptcv Law. Pursuant to sections 1123(a) and 1142(a) of

 

the Bankruptcy Code, the provisions of this Confirmation Order, the Plan and the Plan
Documents or any amendments or modifications thereto shall apply and be enforceable
notwithstanding any otherwise applicable non-bankruptcy law.

87. Separate Plans. The Plan is a separate Plan for each of the Debtors Accordingly,
the provisions of the Plan, including the definitions and distributions to creditors and security
interest holders, shall apply to the respective assets of, and Claims against, and Equity lnterests
in, each Debtor’s separate Estate.

88. Effectiveness of Order. Notwithstanding Bankruptcy Rules 3020(e) and 6004(h),
or any other provision of the Bankruptcy Code or the Bankruptcy Rules, this Confirmation Order
shall be effective at 12:01 a.m. (prevailing Eastern Time) on December 14, 2018. This
Confirmation Order is and shall be deemed to be a separate order with respect to each of the
Debtors for all purposes This Confirmation Order is intended to be a final order and the period
in which an appeal must be filed shall commence upon entry hereof.

89. Substantial Consummation. Substantial consummation of the Plan under section

 

1101(2) of the Bankruptcy Code shall be deemed to occur on the Effective Date

90. The Record. The record of the Combined Hearing is closed.

Dated: December 13, 2018
Wilmington, Delaware

 

 

UNITED S ATES BAN UPTCY JUDGE

01:23948084.4

 

